            Case: 1:19-cv-02513 Doc #: 1 Filed: 10/28/19 1 of 9. PageID #: 1



                               UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

JOHN CHIME and BETHANY CHIME                     )
                                                 )
               Plaintiffs,                       )
                                                 )
       v.                                        )
                                                 )
FAMILY LIFE COUNSELING AND                       )
PSYCHIATRIC SERVICES                             )
                                                 )
               Defendant.                        )     JURY DEMAND ENDORSED HEREON

       Plaintiffs John Chime (“Mr. Chime”) and Bethany Chime (“Mrs. Chime”) (collectively

“Plaintiffs”) allege as follows for their Complaint against Defendant Family Life Counseling and

Psychiatric Services (“Defendant”):

       1.Defendant is an Ohio non-profit corporation.

       2.Defendant’s revenues exceed $500,000 per year.

       3.Defendant is an enterprise engaging in interstate commerce.

       4.This Court has subject matter jurisdiction over the claims and parties raised in this

Complaint pursuant to the Fair Labor Standards Act, 29 U.S.C. Section 201, et seq.

       5.This Court has supplemental jurisdiction over Plaintiffs and their state-law claims

pursuant to 28 U.S.C. Section 1367(a).

       6.This Court has personal jurisdiction over the claims and parties raised in this

Complaint.

       7.Venue is proper in the Northern District of Ohio pursuant to 28 U.S.C. Section 1391(b)

(1) because it is the judicial district in which Defendant resides.
           Case: 1:19-cv-02513 Doc #: 1 Filed: 10/28/19 2 of 9. PageID #: 2



       8.Plaintiffs have hired the undersigned counsel and have agreed to pay them reasonable

attorney’s fees and costs if they are successful on one or more of the claims set forth herein.

       9.Plaintiffs consent to become party plaintiffs in this action and have attached their

written consent hereto as Exhibit A.

       10.Plaintiffs worked over 40 hours per week for Defendant for more than three years.

       11.Defendant had actual or constructive knowledge that Plaintiffs were working over 40

hours per week for Defendant.

       12.Plaintiffs were non-exempt non-salaried employees of Defendant.

       13.Plaintiffs were not paid time-and-a-half overtime wages for each hour of overtime that

they worked for Defendant.

       14.On or about April 6, 2019, Mrs. Chime orally complained on the phone to the

Executive Assistant, Margie Burgraff, that Mrs. Chime would no longer work unpaid overtime

hours. Specifically, Mrs. Chime stated, “I can’t keep working unpaid hours. I’m not getting paid

for the overtime.”

       15.On April 9, 2019, Mr. Chime emailed his supervisor, Brent Schaffer (“Mr. Schaffer”),

and the Executive Director, Dr. Steven Burgraff (“Dr. Burgraff”), to complain about Defendant

not paying Mr. Chime for the hours he worked in excess of 40 hours per week. Specifically, Mr.

Chime wrote, “I will not be doing [assessments].           They take me several unpaid hours to

complete.” Mr. Chime also wrote, “I have donated literally hundreds of free hours to Family

Life in the building of the region . . . . I simply have no more free time to offer.”

       16.On or about April 12, 2019, Mr. Schaffer insisted that Mr. Chime should work unpaid

overtime hours to complete assessments. In response, Mr. Chime texted Mr. Schaffer, “Let me


                                                  !2
             Case: 1:19-cv-02513 Doc #: 1 Filed: 10/28/19 3 of 9. PageID #: 3



make this clear. You are creating a hostile work environment. Trying to force me to work on this

is also a violation of the Fair Labor Standards Act. Cease.” Mr. Schaffer then insisted, “You

have time in your schedule.” Mr. Chime notified Mr. Schaffer, “I will be directing this to my

attorney.”

       17.On May 15, 2019, Dr. Burgraff mailed separate letters to Plaintiffs in which Dr.

Burgraff erroneously accused Plaintiffs of creating a conflict of interest that purportedly violated

Defendant’s code of conduct.

       18.On May 16, 2019, Mr. Chime emailed Dr. Burgraff and carbon copied Plaintiffs’

attorney, Christopher Zuzolo, Esq. (“Mr. Zuzolo”), to notify Defendant that Plaintiffs had

consulted an attorney.

       19.On June 5, 2019, Mr. Zuzolo mailed a detailed letter to Defendant explaining why

Plaintiffs had not created a conflict of interest. Mr. Zuzolo concluded by writing, “[S]hould

Family Life Counseling & Psychiatric Services, LLS, its CEO Dr. Burgraff, or any other

employee attempt to implement punitive and/or adverse actions, Mr. Chime will respond to the

fullest extent of legal recourse.”

       20.On July 12, 2019, Defendant terminated Plaintiffs in retaliation for their complaints

about Defendant violating the Fair Labor Standards Act and in retaliation for Plaintiffs

consulting an attorney.

                                         COUNT I
                                     UNPAID OVERTIME

       21. Plaintiffs re-allege each allegation set forth in paragraphs 1 to 20 above.




                                                 !3
             Case: 1:19-cv-02513 Doc #: 1 Filed: 10/28/19 4 of 9. PageID #: 4



       22. Defendant is required to comply with the overtime requirements set forth in the Ohio

Revised Code and the Fair Labor Standards Act, 29 U.S.C. Sections 201, et seq.

       23. Defendant has violated Ohio Revised Code Sections 4111.03 and 4111.10 and the

Fair Labor Standards Act because Plaintiffs frequently worked more than 40 hours per week and

Defendant did not pay Plaintiff time and a half overtime wages for all hours worked in excess of

the 40-hour workweek.

       24. Defendant’s conduct with regard to not paying overtime to Plaintiffs was willful.

       25.Plaintiffs have been damaged by Defendant’s nonpayment of overtime wages.

       26. Plaintiffs are entitled to liquidated damages of one times unpaid overtime

compensation pursuant to the Fair Labor Standards Act.

       27. Defendant is liable for the costs and reasonable attorney’s fees of Plaintiffs pursuant

to Ohio Revised Code Section 4111.10 and the Fair Labor Standards Act.

                                          COUNT II
                                        RETALIATION

       28. Plaintiffs re-allege each allegation set forth in paragraphs 1 to 27 above.

       29.Plaintiffs opposed and complained about Defendant’s unlawful overtime wage

practices.

       30.Plaintiffs had a reasonable belief that Defendant was engaging in unlawful overtime

wage practices.

       31.Defendant retaliated against Plaintiffs by terminating them because of Plaintiffs’

opposition and complaints about Defendants’ unlawful overtime wage practices.

       32.Plaintiffs have been damaged by Defendants’ retaliation.



                                                 !4
           Case: 1:19-cv-02513 Doc #: 1 Filed: 10/28/19 5 of 9. PageID #: 5



       33.Defendant’s conduct is the cause of Plaintiffs’ damages.

       34.Defendant acted with actual malice, entitling Plaintiffs to punitive damages.

       35.Plaintiffs are entitled to compensatory damages under the Fair Labor Standards Act for

Defendants’ violation of Section 15(a)(3) of that Act (28 U.S.C. Section 215(a)(3)).

       36.Defendant is liable for Plaintiffs’ attorney’s fees and costs pursuant to the Fair Labor

Standards Act.

                              COUNT III
            WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC POLICY

       37. Plaintiffs re-allege each allegation set forth in paragraphs 1 to 36 above.

       38.A clear public policy prohibiting retaliation against an employee who threatens to

consult an attorney exists in Section 16, Article I of the Ohio Constitution and in the common

law.

       39.Permitting Plaintiffs’ termination places in jeopardy clear public policies set forth in

Section 16, Article I of the Ohio Constitution and in common law.

       40.Defendant’s termination of Plaintiffs was related to clear public policies set forth in

Section 16, Article I of the Ohio Constitution and in the common law.

       41.Defendant lacked an overriding business justification for the discharge of Plaintiffs.

       42.Plaintiffs have been damaged by Defendant’s wrongful discharge.

       43.Defendant’s wrongful discharge is the cause of Plaintiffs’ damages.

       44.Defendant acted with actual malice, entitling Plaintiffs to punitive damages and their

attorney’s fees and costs.




                                                 !5
            Case: 1:19-cv-02513 Doc #: 1 Filed: 10/28/19 6 of 9. PageID #: 6



                                  COUNT IV
                NEGLIGENT TRAINING, RETENTION, AND SUPERVISION

        45.Plaintiffs re-allege each allegation set forth in paragraphs 1 to 44 above.

        46.Defendant had a duty to use due care in training, retaining, and supervising Dr.

Burgraff and Mr. Schaffer.

        47.Defendant breached its duty to use due care in training, retaining, and supervising Dr.

Burgraff and Mr. Schaffer.

        48.Plaintiffs have been damaged by Defendant’s failure to use due care.

        49.Defendant’s conduct is the cause of Plaintiffs’ damages.

        WHEREFORE, Plaintiffs demand judgment against Defendant for their lost wages, front

pay or reinstatement, lost fringe benefits, non-economic damages such as emotional pain,

suffering, inconvenience, physical anguish, and loss of enjoyment of life, punitive damages,

unpaid overtime, liquidated damages, any other compensatory damagers, prejudgment interest at

the statutory rate, interest or liquidated damages on unpaid wages pursuant to Ohio Revised

Code 4113.15, post-judgment interest, attorney’s fees and costs, and all other relief to which they

are entitled.

        JURY TRIAL DEMANDED.




                                                  !6
Case: 1:19-cv-02513 Doc #: 1 Filed: 10/28/19 7 of 9. PageID #: 7



                                    Respectfully submitted,

                                    /s/ Brad Levine
                                    Stephan I. Voudris, Esq.
                                    Supreme Court No. 0055795
                                    Brad Levine, Esq.
                                    Supreme Court No. 0090286
                                    Voudris Law LLC
                                    8401 Chagrin Road, Suite 8
                                    Chagrin Falls, OH 44023
                                    svoudris@voudrislaw.com
                                    blevine@voudrislaw.com
                                    440-543-0670
                                    440-543-0721 (fax)
                                    Counsel for Plaintiffs




                               !7
Case: 1:19-cv-02513 Doc #: 1 Filed: 10/28/19 8 of 9. PageID #: 8
Case: 1:19-cv-02513 Doc #: 1 Filed: 10/28/19 9 of 9. PageID #: 9
